Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 21, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161796                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 161796
                                                                    COA: 346529
                                                                    Mason CC: 15-002928-FC
  BENJAMIN MICHAEL BENTZ,
           Defendant-Appellant.

  _________________________________________/

          By order of October 27, 2020, the Attorney General was directed to answer the
  application for leave to appeal the May 7, 2020 judgment of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration of the defendant’s
  argument that the testimony of Dr. N. Debra Simms that the complainant suffered
  “probable pediatric sexual abuse” requires reversal of the defendant’s convictions under
  the plain-error analysis of People v Carines, 460 Mich 750, 763-764 (1999), and this
  Court’s decision in People v Harbison, 504 Mich 230 (2019). While the Court of
  Appeals was correct that this issue was not before it, given that our remand to the trial
  court was limited to the defendant’s ineffective assistance claims, we believe it prudent
  for the Court of Appeals to consider this issue in the first instance.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 21, 2021
           s0414
                                                                               Clerk